The opinion was prepared by
Shepley J.
The mortgage deed to Blackstone, signed by the plaintiff, having been delivered to Knowlton and by him re-de*81livered to the grantor without being recorded, became inoperative as against the second mortgage made to Knowlton at that time, which was recorded.
No title can therefore be acquired under the first mortgage.
It does not appear from the case, that the plaintiff relinquished her right of dower by the second deed, nor does it appear, that the defendant claims to hold under it; while there is good reason to believe, that the debt has been fully paid and .the title thereby extinguished. The plaintiff is entitled to her dower excluding in the assignment of it any improvements made by the grantee or his as-signee since the alienation.

Judgment on the verdict.